Citation Nr: 0502095	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-22 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic 
hypertension.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 1966 to April 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Montgomery, Alabama, Regional Office (RO) which denied 
service connection for both chronic hypertension and chronic 
bilateral hearing loss disability.  The veteran has been 
represented throughout this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran advances that he was initially diagnosed with 
chronic hypertension in approximately 1967 during active 
service and has received ongoing treatment for that 
disability.  He contends that he incurred chronic bilateral 
hearing loss disability during active service or as secondary 
to his service-connected tinnitus.  

The report of an August 2002 VA examination for compensation 
purposes states that the veteran presented a history of 
hypertension since 1967.  A December 2002 written statement 
from Bill Yates, M.D., conveys that he had treated the 
veteran for several chronic disabilities including "erratic 
hypertension."  Clinical documentation of the cited 
treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The report of a July 2003 VA examination for compensation 
purposes states that the veteran had been "declared 100% 
unemployable" by the Social Security Administration (SSA).  
Documentation of the veteran's SSA award of disability 
benefits, if any, and the evidence considered by the SSA in 
granting the veteran's claim is not of record.  The VA's duty 
to assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  Accordingly, this case is REMANDED for the 
following action:  

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his chronic 
hypertension and alleged chronic 
bilateral hearing loss disability, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Bill Yates, M.D., and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award thereof for 
incorporation into the record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment, including that 
provided at the Birmingham, Alabama, VA 
Medical Center and not already of record, 
be forwarded for incorporation into the 
record.  

4.  Readjudicate the veteran's 
entitlement to service connection for 
both chronic hypertension and chronic 
bilateral hearing loss disability.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


